Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dr. Madsen’ declaration states that one of the major problems faced with raising livestock is microbial infection, therefore, antibiotics are used to remedy this problem.  However, widespread use of antibiotics produces problems of increasing risk of antibiotic-resistant strains of bacteria.  Thus, although Madsen ‘198 and Chung recognized this problem as well; their method and compositions thereof are too expensive to make and makes the cost of such compositions more expensive than antibiotics.   Thus, the claimed invention provides an economical way to reduce antibiotic-resistance since unlike Madsen ‘198 the instantly claimed method can select from impure source of sucrose or maltose.  Hence, instead of using maltose and maltodextrins in a reaction catalyzed by a fungal alpha-transglucosidase as taught by Madsen in view of Chung, Applicants claimed method use a bacterial dextransucrase enzyme with at least  one  impure source of sucrose or maltose at specific ratios for providing maltosyl-isomaltooligosaccharides.  The claimed method provides different process steps not recognized by the cited prior art for making the composition of which is different in its content from the cited prior art, thus, the claims are allowed, therefore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651